Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2021 has been entered.
This communication is responsive to Amendment, filed 07/14/2021.
 	Claims 1, 3, 4, 6-14, 16, 17, 19, 20, 22-29 are pending in this application. Claims 2, 5, 15, 18, 21 were canceled. This action is made non-Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 3, 4, 6-14, 16, 17, 19, 20, 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sherrill et al. (US Pat No. 8,321,790), in view of Heda et al. (US Pub No. 2016/0025596).
As to claims 1, 20, 24, Sherrill teaches a system for snapshot search over a plurality of devices in an industrial plant, the system comprising:
	one or more memory that store one or more computer-executable instructions or codes (i.e. a computer and stored on computer readable media in the form of computer executable instructions, col. 15, lines 1-17); and
(i.e. A system management human-machine interface (HMI) application for use in process control systems is described herein that enables users to view/monitor information regarding system status and performance and to initiate changes to the operation of system equipment (e.g., controllers, fieldbus modules, etc.), checkpoint control stations and execute diagnostics, col. 3, lines 35-60):
		display, on a display, a snapshot that includes all parameters at a respective point of time of a respective one of the plurality of devices and represents a state (i.e. an acknowledge status, an index number, a data/time stamp, a source station of the alarm message, a path of a component from which the alarm arose, col. 7, lines 57-67) of the respective one of the plurality of devices at the respective point of time (i.e. The exemplary HMI application 200 GUI depicted in FIG. 3 also includes an accessories pane area 310 that, in contrast to the information pane 302 which provides information for a single component, selectively presents a variety of lists for potentially many components including: messages, alarms, inhibited components, search list, watch list, and a system monitor log, col. 7, lines 57-67);
		receive a selection of a parameter included in the displayed snapshot (i.e. A "Search" control supported by the accessories pane area 310 of the HMI application 200 provides access to a utility that enables a user to search for a component based on a piece of configuration information, then navigate to that component's information ... The search utility interface presents a set of searchable categories in a search definition pane 600 that enables a user to specify a search string or strings that will govern a subsequent search of system component records maintained within the system management configuration database 202, col. 11, lines 12-26);
		display, on the display, one or more search criterion candidates based on the selected parameter, the displayed one or more search criterion candidates being different depending on a parameter category of the selected parameter (i.e. The exemplary search utility, as shown in FIG. 6, supports a variety of search parameters for components including: category (e.g., control processor, FBM, etc.), type (e.g., ZCP, FCP, etc.), name, associated system monitor, associated switch, boot host, and FT (fault tolerant) state. Furthermore, in fields where a text string is provided, col. 11, lines 27-37);
		receive a selection of a search criterion candidate of the displayed one or more search criterion candidates, and a search criterion (i.e. When a user completes a search definition, the "Search" button is selected to submit the query for processing. The search criterion defined by a user is processed by a database of system component information. A user can stop the query by selecting the "Stop" button, col. 11, lines 27-37);
		output a request for a snapshot search for snapshots that match the selected parameter, the selected search criterion candidate, and the search criterion (i.e. A results field 610 supports rendering a set of results provided by the database meeting a specified search criterion. The results field 610 returns a list of matched component records. In the illustrative embodiment the returned results include a component name, visual (e.g., icon-based) current status indicators, component type, and a path of the component, col. 11, lines 38-50); and
(i.e. The path is passed to records access functionality associated with the navigation pane 300 (mimicking a user's selection of a node within the navigation pane 300) to automatically access corresponding information for a selected component upon a user's selection of an entry in the results field 610. The contents of the selected component are thereafter displayed within the information pane 302, col. 11, lines 38-50);
	display (i.e. The accessories pane area 310 facilitates presenting a particular type of information across multiple components of the process control system, col. 7, lines 57-67), on the display, the acquired snapshot search result which includes snapshots of a plurality of devices whose parameters match the selected parameter, the selected search criterion candidate, and the search criterion (i.e. The path is passed to records access functionality associated with the navigation pane 300 to automatically access corresponding information for a selected component upon a user's selection of an entry in the results field 610. The contents of the selected component are thereafter displayed within the information pane 302, col. 11, lines 38-50);
	receive a selection of snapshots of at least two device among the snapshots included in the acquired snapshot search result (i.e. A Warning icon indicates that there is at least one child device in an exception state attached to the equipment represented in the present icon ... A Failed icon indicates that the equipment represented by the particular node has failed. The Failure status of equipment is propagated to and displayed adjacent to a parent equipment (e.g., a control processor) icon in the form of a Warning Icon, col. 13, lines 50-59); and
(i.e. Such enhancements include rendering selectable diagnostic information (e.g., online/offline status) on a system component navigation view. The GUI also provides access to a variety of system information including alarms, messages, watched system management parameters, and a legend for symbols displayed in a system management navigation tree, col. 3, lines 45-60).
	Sherrill implicitly teaches the term “snapshot” (a snapshot that includes all parameters at a respective point of time of a respective one of the plurality of devices and represents a state of the respective one of the plurality of devices at the respective point of time) as an acknowledge status, an index number, a data/time stamp, a source station of the alarm message, a path of a component from which the alarm arose, col. 7, lines 57-67.
	Heda teaches this term (i.e. Remote monitoring unit 44 stores the data snapshot in a historical database 48 containing historical snapshots of sensor 28, 30, 32, and 34 measurements and operational sensors 42 measurements obtained from gas turbine engine 10, as well as any other gas turbine engine located at the site of gas turbine engine 10, and historical snapshots of other gas turbine turbines operating at other locations, [0020]; the term "parameter" refers to characteristics that can be used to define the operating conditions of gas turbine engine 10, such as temperatures, pressures, and/or gas flows at defined locations within gas turbine engine 10, [0014]).
It would have been obvious to one of ordinary skill of the art having the teaching of Sherill, Heda before the effective filing date of the claimed invention to modify the system of Sherill to include the limitations as taught by Heda. One of ordinary skill in the 

As per claim 17, Sherrill teaches a plan management system comprising:
	a snapshot storage comprising a database that stores a plurality of snapshots of a plurality devices in an industrial plan, each snapshot including all parameters at a respective point of time of a respective one of the plurality of devices and represents a state of the respective one of the plurality of devices at the respective point of time (i.e. The exemplary HMI application 200 GUI depicted in FIG. 3 also includes an accessories pane area 310 that, in contrast to the information pane 302 which provides information for a single component, selectively presents a variety of lists for potentially many components including: messages, alarms, inhibited components, search list, watch list, and a system monitor log, col. 7, lines 57-67); and
	a snapshot search system comprising:
	one or more memory that store one or more device-readable software components (i.e. A system management human-machine interface (HMI) application for use in process control systems is described herein that enables users to view/monitor information regarding system status and performance and to initiate changes to the operation of system equipment (e.g., controllers, fieldbus modules, etc.), checkpoint control stations and execute diagnostics, col. 3, lines 35-60); and
	one or more hardware processor configured to execute the one or more processor-readable software components to cause the one or more hardware processing device to at least (i.e. a computer and stored on computer readable media in the form of computer executable instructions, col. 15, lines 1-17):
		transmitting to a snapshot search interface, a snapshot of one of the plurality of devices (i.e. The exemplary HMI application 200 GUI depicted in FIG. 3 also includes an accessories pane area 310 that, in contrast to the information pane 302 which provides information for a single component, selectively presents a variety of lists for potentially many components including: messages, alarms, inhibited components, search list, watch list, and a system monitor log, col. 7, lines 57-67);
		receive, from the snapshot search interface, a request for a snapshot search, the request including a parameter included in the snapshot, a search criterion candidate, and a search criterion (i.e. The exemplary search utility, as shown in FIG. 6, supports a variety of search parameters for components including: category (e.g., control processor, FBM, etc.), type (e.g., ZCP, FCP, etc.), name, associated system monitor, associated switch, boot host, and FT (fault tolerant) state. Furthermore, in fields where a text string is provided, col. 11, lines 27-37);
		search the snapshot storage based on the received request, for snapshots of a plurality of devices whose parameters match the parameter, the search criterion candidate, and the search criterion included in the request (i.e. A "Search" control supported by the accessories pane area 310 ... The search utility interface presents a set of searchable categories in a search definition pane 600 that enables a user to specify a search string or strings that will govern a subsequent search of system component records maintained within the system management configuration database 202, col. 11, lines 12-26);
		output, to a snapshot result interface, a snapshot search result which includes the snapshots of the plurality of devices that match the parameter, the search criterion candidate, and the search criterion included in the request (i.e. A results field 610 supports rendering a set of results provided by the database meeting a specified search criterion ... a selected component upon a user's selection of an entry in the results field 610. The contents of the selected component are thereafter displayed within the information pane 302, col. 11, lines 38-50); and
		receive, from the snapshot result interface, a selection of snapshots of at least two devices that are included in the snapshot search result (i.e. A Warning icon indicates that there is at least one child device in an exception state attached to the equipment represented in the present icon ... A Failed icon indicates that the equipment represented by the particular node has failed. The Failure status of equipment is propagated to and displayed adjacent to a parent equipment (e.g., a control processor) icon in the form of a Warning Icon, col. 13, lines 50-59);
perform an operation on the selected at least two devices to manage the at least two devices (i.e. Such enhancements include rendering selectable diagnostic information (e.g., online/offline status) on a system component navigation view. The GUI also provides access to a variety of system information including: alarms, messages, watched system management parameters, and a legend for symbols displayed in a system management navigation tree, col. 3, lines 45-60).
	Sherrill implicitly teaches the term “snapshot” (a snapshot that includes all parameters at a respective point of time of a respective one of the plurality of devices and represents a state of the respective one of the plurality of devices at the respective point of time) as an acknowledge status, an index number, a data/time stamp, a source station of the alarm message, a path of a component from which the alarm arose, col. 7, lines 57-67.
	Heda teaches this term (i.e. Remote monitoring unit 44 stores the data snapshot in a historical database 48 containing historical snapshots of sensor 28, 30, 32, and 34 measurements and operational sensors 42 measurements obtained from gas turbine engine 10, as well as any other gas turbine engine located at the site of gas turbine engine 10, and historical snapshots of other gas turbine turbines operating at other locations, [0020]; the term "parameter" refers to characteristics that can be used to define the operating conditions of gas turbine engine 10, such as temperatures, pressures, and/or gas flows at defined locations within gas turbine engine 10, [0014]).
It would have been obvious to one of ordinary skill of the art having the teaching of Sherill, Heda before the effective filing date of the claimed invention to modify the system of Sherill to include the limitations as taught by Heda. One of ordinary skill in the art would be motivated to make this combination in order to receive a snapshot of sensor measurements and operational sensors measurements for determination of the presence of anomalies, such as compressor surge in view of Heda ([0020]), as doing so would give the added benefit of having an algorithm executed that analyzes the 

As per claim 3, Sherill teaches the system according to claim 1, wherein the snapshot search result includes at least one snapshot set that includes a plurality of snapshots for a respective device of the plurality of devices that history of a status at a plurality of different points of time of respective device of the plurality of devices (i.e. an acknowledge status, an index number, a data/time stamp, a source station of the alarm message, a path of a component from which the alarm arose, col. 7, lines 57-67).

As per claim 4, Sherill teaches the system according to claim 1, further comprising:
	a snapshot storage that stores a plurality of snapshots for the plurality of devices, wherein the one or more hardware processing devices a re caused further to (i.e. an acknowledge status, an index number, a data/time stamp, a source station of the alarm message, a path of a component from which the alarm arose, col. 7, lines 57-67):
	the snapshot storage to perform the snapshot search stored in the snapshot storage based on the selected parameter, the selected search criterion candidate, and the search criterion included in the request for snapshot search (i.e. A results field 610 supports rendering a set of results provided by the database meeting a specified search criterion ... a selected component upon a user's selection of an entry in the results field 610. The contents of the selected component are thereafter displayed within the information pane 302, col. 11, lines 38-50).

As per claim 6, Heda teaches the system according to claim 4, wherein the one or more hardware processing devices are communicatively coupled to the plurality of devices, the one or more hardware processing devices are caused further to acquire a snapshot from one or more of the plurality of devices (i.e. The on-site monitoring device is further configured to compile and to transmit a snapshot of the operating parameter measurements to a remote monitoring unit., [0005]); and
	store the snapshot in the snapshot storage (i.e. Historical database 48 is configured to store the historical snapshots of data for any predetermined period that enables remote monitoring unit 44 to function as described herein. For example, in one embodiment, historical database 48 is configured to receive and store the historical snapshots of data at the same frequency of data as transmitted/stored on OSM 26, [0020]).

As per claim 7, Sherill teaches the system according to claim 1, wherein the one or more hardware processing devices are caused further to reflect the selected snapshots to one or more other devices whose snapshots match the selected snapshots (i.e. Such enhancements include rendering selectable diagnostic information (e.g., online/offline status) on a system component navigation view. The GUI also provides access to a variety of system information including alarms, messages, watched system management parameters, and a legend for symbols displayed in a system management navigation tree, col. 3, lines 45-60).

As per claim 8, Sherill teaches  the system according to claim 1, wherein the one or more hardware processing devices are caused further to identify one or more alarms from the snapshots included in the acquired snapshot search result (i.e. Such enhancements include rendering selectable diagnostic information (e.g., online/offline status) on a system component navigation view. The GUI also provides access to a variety of system information including: alarms, messages, watched system management parameters, and a legend for symbols displayed in a system management navigation tree, col. 3, lines 45-60).

As per claim 9, Heda teaches the system according to claim 8, wherein the one or more hardware processing devices are caused further to identify one or more caused for the one or more alarms (i.e. The foregoing flow chart shows some of the processing operations associated with detecting surge in gas turbine engine 10. In this regard, each block represents a process act associated with performing these operations, [0036]).

As per claim 10, Heda teaches the system according to claim 8, wherein the one or more hardware processing devices are caused further to identify devices among the plurality of devices to which a same alarm is applied (i.e. remote monitoring unit 44 compares measurements from sensors 28, 30, 32, and 34 and operational sensors 42 measurements over a predetermined period (for example, data is received at predetermined periodic interval). Alternatively, remote monitoring unit 44 can compare sensor measurements received at any interval over any period that enables remote monitoring unit 44 to function as described herein, [0033]). Examiner’s note: the sensor of Heda is a device (i.e. Operational sensors 42 may include, without limitation, flow sensors, speed sensors, flame detector sensors, valve position sensors, guide vane angle sensors, and/or any other device that may be used to sense various operating parameters during operation of gas turbine engine 10, [0015]).

As per claim 11, Heda teaches the system according to claim 1, wherein the one or more hardware processing devices are caused further to compare parameters of the snapshots of the at least two devices (i.e. check is to determine whether the rotor speed is greater than 50% of the gas turbine engine 10 operating speed ... remote monitoring unit 44 compares the snapshot of operational data measurements to one or more threshold levels in a table of threshold levels to determine whether gas turbine engine 10 is in the correct operating mode, [0031]).

As per claim 12, Sherill teaches the system according to claim 1, wherein the one or more hardware processing devices are caused to filter parameters of the snapshots of the at least two devices (i.e. Such enhancements include rendering selectable diagnostic information (e.g., online/offline status) on a system component navigation view. The GUI also provides access to a variety of system information including alarms, messages, watched system management parameters, and a legend for symbols displayed in a system management navigation tree, col. 3, lines 45-60).
As per claim 13, Sherill teaches the system according to claim 1, wherein the one or more hardware processing devices are caused to sort parameters of the snapshots of the at least two devices (i.e. The hierarchical tree displayed within the navigation pane 300 is presented in any one of a variety of selectable sorting criteria to suit a current monitoring maintenance task. The sorting criterion selected by a user is thereafter applied at each level of the hierarchy ... System Monitor Domain sorted alphabetically,  component sorted by name, col. 8, lines 27-38).

As per claim 14, Sherill teaches the system according to claim 1, wherein the one or more hardware processing devices are caused to display, on the display, at least one of a trend and a coherence among the snapshots of the at least two devices over different points of time (i.e.  Such enhancements include rendering selectable diagnostic information (e.g., online/offline status) on a system component navigation view. The GUI also provides access to a variety of system information including alarms, messages, watched system management parameters, and a legend for symbols displayed in a system management navigation tree, col. 3, lines 45-60).

As per claim 16, Sherill teaches the system according to claim 1, wherein a parameter category of the selected parameter is at least one of string numeric, bitenum, emun, date, and combination of date and time (i.e. The exemplary search utility, as shown in FIG. 6, supports a variety of search parameters for components including: category (e.g., control processor, FBM, etc.), type (e.g., ZCP, FCP, etc.), name, associated system monitor, associated switch, boot host, and FT (fault tolerant) state. Furthermore, in fields where a text string is provided, col. 11, lines 27-37).

As per claim 19, Heda teaches the system according to claim 17, wherein the one or more hardware processing devices are caused to reflect the selected snapshots of the at least two devices to one or more other devices whose snapshots match the selected snapshots (i.e. In the exemplary embodiment, while the snapshot of sensor 28, 30, 32, and 34 measurements and operational sensors 42 measurements is placed in historical database 48, an algorithm is executed that analyzes the snapshot of data to determine if the sensor 28, 30, 32, and 34 measurements and operational sensors 42 measurements obtained indicate any potential compressor surge events, [0020]).

As per claim 22, Heda teaches the computer-implemented method according to claim 20, further comprising:
reflecting the selected snapshots to one or more other devices whose snapshots match the selected snapshots (i.e. In the exemplary embodiment, while the snapshot of sensor 28, 30, 32, and 34 measurements and operational sensors 42 measurements is placed in historical database 48, an algorithm is executed that analyzes the snapshot of data to determine if the sensor 28, 30, 32, and 34 measurements and operational sensors 42 measurements obtained indicate any potential compressor surge events, [0020]).

As per claim 23, Sherill teaches the computer-implemented method according to claim 20, further comprising:
	displaying, the display, at least one of a trend and a coherence among the snapshots of the at least two devices over different points of time (i.e. The exemplary HMI application 200 GUI depicted in FIG. 3 also includes an accessories pane area 310 that, in contrast to the information pane 302 which provides information for a single component, selectively presents a variety of lists for potentially many components including: messages, alarms, inhibited components, search list, watch list, and a system monitor log, col. 7, lines 57-67).

As per claim 25, Sherill teaches  the system according to claim 1, wherein the selected parameter is one of a string, a number, a bitenum, an enum, a date, and a combination of date and time, the selected search criterion candidate is an operator corresponding to the string, the number, the bitenum, the enum, the date, or the combination of date and time, and the search criterion is a values of the parameter (i.e. The exemplary search utility, as shown in FIG. 6, supports a variety of search parameters for components including: category (e.g., control processor, FBM, etc.), type (e.g., ZCP, FCP, etc.), name, associated system monitor, associated switch, boot host, and FT (fault tolerant) state. Furthermore, in fields where a text string is provided, col. 11, lines 27-37).

As per claim 26, Sherill teaches the system according to claim 1, wherein the operation includes configuring the selected at least two devices (i.e. The path is passed to records access functionality associated with the navigation pane 300 to automatically access corresponding information for a selected component upon a user's selection of an entry in the results field 610. The contents of the selected component are thereafter displayed within the information pane 302, col. 11, lines 38-50; The Failure status of equipment is propagated to and displayed adjacent to a parent equipment (e.g., a control processor) icon in the form of a Warning Icon, col. 13, lines 50-59).

As per claim 27, Sherill teaches the system according to claim 1, wherein the operation includes performing maintenance on the selected at least two devices (i.e. The hierarchical tree displayed within the navigation pane 300 is presented in any one of a variety of selectable sorting criteria to suit a current monitoring maintenance task. The sorting criterion selected by a user is thereafter applied at each level of the hierarchy, col. 8, lines 27-38).

As per claim 28, Sherill teaches the system according to claim 1, wherein the operation includes acquiring additional information abut the selected at least two devices, from the at least two devices (i.e. A Warning icon indicates that there is at least one child device in an exception state attached to the equipment represented in the present icon ... A Failed icon indicates that the equipment represented by the particular node has failed. The Failure status of equipment is propagated to and displayed adjacent to a parent equipment (e.g., a control processor) icon in the form of a Warning Icon, col. 13, lines 50-59).

As per claim 29, Sherill teaches the system according to claim 1, wherein the operation comprises transmitting a command to a device controller of the selected at least two devices (i.e. A Warning icon indicates that there is at least one child device in an exception state attached to the equipment represented in the present icon ... A Failed icon indicates that the equipment represented by the particular node has failed. The Failure status of equipment is propagated to and displayed adjacent to a parent equipment (e.g., a control processor) icon in the form of a Warning Icon, col. 13, lines 50-59).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/MIRANDA LE/Primary Examiner, Art Unit 2153